Citation Nr: 9911288	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-05 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right calcaneus 
fracture and a left bimalleolar fracture as secondary to 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from September 
1966 to November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for a 
right calcaneus fracture and a left bimalleolar fracture.


REMAND

The record reflects that additional evidence in support of 
the veteran's claim for service connection for a right 
calcaneus fracture and a left bimalleolar fracture as 
secondary to service-connected bilateral hearing loss was 
associated with the veteran's claims folder since the most 
recent Supplemental Statement of the Case was issued in June 
1998.  This evidence consists of a statement from Edward J. 
Berghausen, M.D., the veteran's treating physician.  

The Board notes that any pertinent evidence that is accepted 
by the Board must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, unless 
this procedural right is waived by the appellant.  See 
38 C.F.R. § 20.1304(c) (1998).  Where, as in this case, 
pertinent evidence is received which has not otherwise been 
considered by the most recent Statement of the Case, a 
Supplemental Statement of the Case will be furnished to the 
veteran and his representative.  38 C.F.R. § 19.31 (1998); 
see also 38 U.S.C.A. § 7105(d) (West 1991).

The additional evidence in this case appears to have been 
received without a waiver of the veteran's right to have that 
evidence initially considered by the RO.  In this respect, no 
written waiver is contained in the claims folder.  As such, 
this case must be remanded in accordance with 38 C.F.R. 
§ 19.31 and 20.1304(c).  See also 38 C.F.R. § 19.9 (1998).

Accordingly, the case is REMANDED for the following action:

The RO should again consider the claim 
based on all the pertinent evidence of 
record, and all applicable laws and 
regulations.  If any benefit sought is 
not granted, the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case which 
should detail all pertinent evidence 
associated with the claims file 
subsequent to the June 1998 Supplemental 
Statement of the Case, and be afforded 
the applicable response period before the 
case is returned to the Board.

The purpose of this REMAND is to accord due process of law.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition warranted in this 
case.  No action is required of the veteran until he is 
notified.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









